Name: Decision of the EEA Joint Committee No 62/97 of 4 October 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  transport policy;  organisation of transport
 Date Published: 1998-02-05

 5.2.1998 EN Official Journal of the European Communities L 30/33 DECISION OF THE EEA JOINT COMMITTEE No 62/97 of 4 October 1997 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 1/97 (1); Whereas Commission Directive 96/37/EC of 17 June 1996 adapting to technical progress Council Directive 74/408/EEC relating to the interior fittings of motor vehicles (strength of seats and of their anchorages) (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 16 (Council Directive 74/408/EEC) of Chapter I of Annex II to the Agreement:  396 L 0037: Commission Directive 96/37/EC of 17 June 1996 (OJ L 186, 25.7.1996, p. 28). Article 2 The texts of Directive 96/37/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 December 1997, provided that all the notifications pursuant to Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 4 October 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 85, 27. 3. 1997, p. 66. (2) OJ L 186, 25. 7. 1996, p. 28.